    Case 8:19-cv-00475-WFJ-SPF Document 14 Filed 03/07/19 Page 1 of 4 PageID 91
 


                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

ALVA JOHNSON,
Individually and on behalf of all others
similarly situated,                                        Case No. 8:19-cv-475-T-02SPF

         Plaintiff,

vs.

DONALD J. TRUMP, In his Individual
Capacity and DONALD J. TRUMP
FOR PRESIDENT, INC.,

      Defendants.
____________________________________/

                              MOTION FOR PERMISSION FOR
                         F. PAUL BLAND TO APPEAR PRO HAC VICE

         Janet R. Varnell of the law firm of Varnell & Warwick, P.A., as counsel for Plaintiff, Alva

Johnson, on behalf of herself and all others similarly situated (“Plaintiff”), hereby respectfully

requests that this Court enter an Order permitting F . P a u l B l a n d to appear pro hac vice as

co-counsel for Plaintiff in this action. In support of this Motion, the undersigned states as

follows:

         1.     This application is made pursuant to Local Rule 2.02 of this Court.

         2.     F. Paul Bland is a member in good standing of the b a r o f t h e D i s t r i c t o f

C o l u m b i a ; C a l i f o r n i a a n d M a r y l a n d . M r . B l a n d is in good standing and licensed

to practice in the United States District Court for the District of Maryland; the United States Courts

of Appeal for the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth and Eleventh

Circuits, and in the United States Supreme Court. There are no pending disciplinary proceedings

against Mr. Bland in any state or federal court. Mr. Bland has never been convicted of a felony.




 
    Case 8:19-cv-00475-WFJ-SPF Document 14 Filed 03/07/19 Page 2 of 4 PageID 92
 


Mr. Bland has never been censured, suspended, disbarred, or denied admission or readmission by

any court.

         3.    Mr. Bland is not a resident of Florida and does not make frequent or regular

appearances in separate cases to such a degree to constitute the maintenance of a regular practice

of law in the State of Florida.

         4.    Mr. Bland’s office address is Public Justice, P.C., 1620 L Street NW, Suite 630,

Washington, DC 20036; telephone: (202) 797-8600; e-mail: pbland@publicjustice.net.

         5.    Mr. Bland is familiar with the Rules of this Court, including Rule 2.04, and is

familiar with, and will be governed by, the Code of Professional Responsibility and other

ethical limitations or requirements governing the professional behavior of members of the Florida

bar.

         6.    In accordance with the local rules of this Court, Mr. Bland’s completed Special

Admission Attorney Certificate form has been forwarded to the Clerk of the Court. It is

further certified that Mr. Bland has complied with the fee and e-mail registration

requirements as required by Local Rule 2.01(d).

         7.    Mr. Bland, by and through designated counsel and pursuant to Rule 2.02 of the

CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to pbland@publicjustice.net.

         8.    Mr. Bland is associated with local counsel, Janet R. Varnell, of the law firm of

Varnell & Warwick, P.A. Ms. Varnell is a resident of Florida and maintains an office in this

District for the practice of law. She is a member in good standing of the Florida Bar and is an

active member to the bar of this Court. She is the person with whom the Court and opposing

counsel may readily communicate, upon whom all notices and papers may be served, and who



                                                2 
 
Case 8:19-cv-00475-WFJ-SPF Document 14 Filed 03/07/19 Page 3 of 4 PageID 93



will be responsible for the progress of the case, including the trial in default of the non-resident

attorney, Mr. Bland.

                                    Rule 3.01(g) Certification
        Counsel for Defendants have not entered an appearance and pursuant to Local Rule

3.01(g), the undersigned is unable to confer with opposing counsel to determine if they have any

objection to the relief sought in this motion.

        WHEREFORE, the undersigned respectfully requests that this Court enter an Order

permitting Mr. Bland to practice before this Court for the limited purposes of representing

Plaintiff in this action.

Dated: March ___,
              7 2019                             VARNELL & WARWICK, P.A.

                                       By:       /s/ Janet R. Varnell
                                                 Janet R. Varnell
                                                 Florida Bar No.: 0071072
                                                 Brian W. Warwick
                                                 Florida Bar No.: 0605573
                                                 P.O. Box 1870
                                                 Lady Lake, FL 32158
                                                 Telephone: (352) 753-8600
                                                 Facsimile: (352) 504-3301
                                                 jvarnell@varnellandwarwick.com
                                                 bwarwick@varnellandwarwick.com
                                                 kstroly@varnellandwarwick.com


                                                 Attorneys for Plaintiff




                                                    3 
Case 8:19-cv-00475-WFJ-SPF Document 14 Filed 03/07/19 Page 4 of 4 PageID 94




                                  CERTIFICATE OF SERVICE

                                                7
                I HEREBY CERTIFY that on March ____, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record.



                                               /s/ Janet R. Varnell
                                              Janet R. Varnell




                                                 4 
Case 8:19-cv-00475-WFJ-SPF Document 14-1 Filed 03/07/19 Page 1 of 1 PageID 95



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALVA JOHNSON,
Individually and on behalf of all others
similarly situated,                                  Case No. Case No. 8:19-cv-475-T-02SPF

        Plaintiff,

vs.

DONALD J. TRUMP, In his Individual
Capacity and DONALD J. TRUMP
FOR PRESIDENT, INC.,

      Defendants.
____________________________________/

         ORDER ON MOTION FOR ADMISSION TO APPEAR PRO HAC VICE

        THIS CAUSE came before the Court upon Janet R. Varnell’s Motion under Local Rule

2.02 asking the Court to allow F. Paul Bland for Admission to Appear Pro Hac Vice on behalf of

Plaintiff in this case. Having considered the motion and all other papers submitted and the records

and files herein, and having determined that all conditions to admission as counsel pro hac vice

have been satisfied, it is

        ORDERED AND ADJUDGED that the Motion for Admission for F. Paul Bland to Appear

Pro Hac Vice is GRANTED.

        DONE AND ORDERED in Orlando, Florida, this ____ day of _______________, 2019.




                                                     Sean P. Flynn
                                                     United States District Judge

Copies furnished to:
All counsel of record




 
